FREEDMAN, P. J.
The defects in the evidence of the defendant, as pointed out by this court .on the former appeals (84 N. Y. Supp. 392; 86 N. Y. Supp. 172), were sufficiently remedied upon the trial now under review to make the case one for the jury; and, it having been fairly submitted, their verdict for the amount of rent conceded to be due should not be again disturbed. Three trials have now been held, with the same result in each case, and in the absence of clear errors of law the litigation between the parties should be encouraged no further.. The judgment and order should be affirmed, with costs. All concur.